UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05767 DWS Strategic Municipal Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2014 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2014 Semiannual Report to Shareholders DWS Strategic Municipal Income Trust (On August 11, 2014, DWS Strategic Municipal Income Trust will be renamed Deutsche Strategic Municipal Income Trust.) Ticker Symbol: KSM Contents 4 Performance Summary 6 Portfolio Management Team 6 Portfolio Summary 8 Investment Portfolio 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Cash Flows 24 Statement of Changes in Net Assets 25 Financial Highlights 28 Notes to Financial Statements 36 Other Information 37 Dividend Reinvestment Plan 40 Additional Information 42 Privacy Statement The fund's investment objective is to provide a high level of current income exempt from federal income tax. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary May 31, 2014 (Unaudited) Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Total Returns as of 5/31/14 DWS Strategic Municipal Income Trust 6-Month‡ 1-Year 5-Year 10-Year Based on Net Asset Value(a) 10.73% 2.83% 11.70% 8.48% Based on Market Price(a) 14.99% 0.54% 12.55% 8.88% Barclays Municipal Bond Index(b) 5.63% 3.05% 5.59% 5.00% Morningstar Closed-End High-Yield Municipal Funds Category(c) 11.01% 3.47% 11.69% 6.74% ‡ Total returns shown for periods less than one year are not annualized. (a) Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. Expenses of the Fund include management fee, interest expense and other fund expenses. Total returns shown take into account these fees and expenses. The annualized expense ratio of the Fund for the six months ended May 31, 2014 was 1.76% (1.22% excluding interest expense). (b) The unmanaged, unleveraged Barclays Municipal Bond Index covers the U.S. dollar-denominated long-term tax exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds and pre-refunded bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. (c) Morningstar's Closed-End High-Yield Municipal Funds category represents high-yield muni portfolios that typically invest at least 50% of assets in high-income municipal securities that are not rated or that are rated by a major agency such as Standard & Poor's or Moody's at the level of BBB and below (considered part of the high-yield universe within the municipal industry). Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End High-Yield Municipal Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 5/31/14 As of 11/30/13 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Six Months as of 5/31/14: Income Dividends (common shareholders) $ Capital Gain Distributions $ May Income Dividend (common shareholders) $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 5/31/14† % Current Annualized Distribution Rate (Based on Market Price) as of 5/31/14† % Tax Equivalent Distribution Rate (Based on Net Asset Value) as of 5/31/14† % Tax Equivalent Distribution Rate (Based on Market Price) as of 5/31/14† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on May 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Tax equivalent distribution rate is based on the Fund's distribution rate and a marginal income tax rate of 43.4%. Distribution rates are historical, not guaranteed and will fluctuate. Distributions do not include return of capital or other non-income sources. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1983. — Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn, Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1986. — BA, University of Redlands, California. Portfolio Summary (Unaudited) Investment Portfolio as of May 31, 2014 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 140.2% Arizona 1.2% Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 California 12.3% California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2034 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034, GTY: Citigroup, Inc. California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 6.5%, 3/1/2028 California, South Bayside Waste Management Authority, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.25%, 9/1/2029 California, State General Obligation: 5.25%, 4/1/2035 5.5%, 3/1/2040 5.75%, 4/1/2031 6.0%, 4/1/2038 6.5%, 4/1/2033 California, State Public Works Board Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board Lease Revenue, Riverside Campus Project, Series B, 6.125%, 4/1/2028 Riverside County, CA, Transportation Commission Toll Revenue Senior Lien, Series A, 5.75%, 6/1/2048 San Buenaventura, CA, Community Memorial Health Systems, 7.5%, 12/1/2041 Colorado 2.1% Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Colorado, State Health Facilities Authority Revenue, Covenant Retirement Communities, Series A, 5.0%, 12/1/2033 Colorado, State Health Facilities Authority Revenue, School Health Systems, Series A, 5.5%, 1/1/2035 Denver, CO, City & County Airport Revenue, Series A, AMT, 5.25%, 11/15/2043 Connecticut 2.3% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Mashantucket, CT, Mashantucket Western Pequot Tribe, 7.093%, 7/1/2031 (PIK) District of Columbia 0.8% District of Columbia, Metropolitan Airport Authority Systems Revenue: Series A, AMT, 5.0%, 10/1/2038 Series A, AMT, 5.0%, 10/1/2043 Florida 11.0% Collier County, FL, Industrial Development Authority, Continuing Care Community Revenue, Arlington of Naples Project, Series A, 8.125%, 5/15/2044 Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Tolomato Community Development District, Special Assessment: Series A-2, Step-up Coupon, 0% to 5/1/2017, 6.61% to 5/1/2039 Series A-3, Step-up Coupon, 0% to 5/1/2019, 6.61% to 5/1/2040 Series A-4, Step-up Coupon, 0% to 5/1/2022, 6.61% to 5/1/2040 5.4%, 5/1/2037 Series 1, 6.55%, 5/1/2027* Series 2, 6.55%, 5/1/2027* Series 3, 6.55%, 5/1/2027* 1 Series A-1, 6.55%, 5/1/2027 Florida, Village Community Development District No. 9, Special Assessment Revenue, 5.5%, 5/1/2042 Hillsborough County, FL, Industrial Development Authority Revenue, Health Facilities, University Community Hospital, Series A, Prerefunded, 5.625%, 8/15/2029 Martin County, FL, Health Facilities Authority, Martin Memorial Medical Center, 5.5%, 11/15/2042 Miami Beach, FL, Health Facilities Authority, Mount Sinai Medical Center: 6.75%, 11/15/2029 Prerefunded, 6.75%, 11/15/2029 Miami-Dade County, FL, Aviation Revenue: Series A, AMT, 5.0%, 10/1/2031 Series A, 5.5%, 10/1/2041 Orlando & Orange County, FL, Expressway Authority Revenue, Series C, 5.0%, 7/1/2035 Tampa-Hillsborough County, FL, Expressway Authority: Series A, 5.0%, 7/1/2031 Series A, 5.0%, 7/1/2037 Georgia 6.6% Americus-Sumter County, GA, Hospital Authority, Magnolia Manor Obligated Group, Series A, 6.25%, 5/15/2033 Atlanta, GA, Airport Revenue, Series C, AMT, 5.0%, 1/1/2037 Atlanta, GA, Tax Allocation, Beltline Project, Series B, 7.375%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue, Series A, 6.25%, 11/1/2034 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2036 Gainesville & Hall County, GA, Development Authority Retirement Community Revenue, ACTS Retirement Life Community, Series A-2, 6.625%, 11/15/2039 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare System, 6.5%, 8/1/2038, INS: AGC Guam 2.3% Guam, Government General Obligation, Series A, 7.0%, 11/15/2039 Guam, Government Waterworks Authority, Water & Wastewater System Revenue, 6.0%, 7/1/2025 Guam, International Airport Authority Revenue, Series C, AMT, 6.375%, 10/1/2043 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 0.4% Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Idaho 0.2% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center, 6.75%, 11/1/2037 Illinois 6.7% Chicago, IL, Airport Revenue, O'Hare International Airport Revenue, Series B, 6.0%, 1/1/2041 Chicago, IL, General Obligation, Series A, 5.25%, 1/1/2035 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg, Series A, 5.625%, 2/15/2037 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series A, 8.0%, 5/15/2030 Illinois, Finance Authority Revenue, The Admiral at Lake Project, Series A, 8.0%, 5/15/2040 Illinois, Finance Authority Revenue, Three Crowns Park Plaza, Series A, 5.875%, 2/15/2038 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series A, 5.0%, 6/15/2042 Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, Trinity Health Corp., Series L, 5.0%, 12/1/2030 Illinois, State General Obligation, 5.5%, 7/1/2038 Indiana 2.7% Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Indiana, State Finance Authority Revenue, Community Foundation of Northwest Indiana, 5.0%, 3/1/2041 Indiana, State Finance Authority Revenue, Greencroft Obligation Group, Series A, 7.0%, 11/15/2043 Valparaiso, IN, Exempt Facilities Revenue, Pratt Paper LLC Project, AMT, 7.0%, 1/1/2044, GTY: Pratt Industries (U.S.A.) Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc., 5.7%, 9/1/2037 Iowa 1.4% Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Iowa, State Finance Authority, Midwestern Disaster Area Revenue, Fertilizer Co. Project, 5.25%, 12/1/2025 Kansas 0.2% Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Kentucky 5.2% Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC Kentucky, Public Transportation Infrastructure Authority Toll Revenue, 1st Tier-Downtown Crossing, Series A, 6.0%, 7/1/2053 Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 1.9% Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Louisiana, Tobacco Settlement Financing Corp. Revenue, Series A, 5.25%, 5/15/2035 Maine 0.7% Maine, Health & Higher Educational Facilities Authority Revenue, Maine General Medical Center, 6.75%, 7/1/2036 Maryland 4.0% Maryland, Economic Development Corp., Pollution Control Revenue, Potomac Electric Power Co., 6.2%, 9/1/2022 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 Series B, 5.25%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Massachusetts 4.1% Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2039 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center, Series E, 5.0%, 7/15/2037 Michigan 6.0% Detroit, MI, Water & Sewerage Department, Sewerage Disposal System Revenue, Series A, 5.25%, 7/1/2039 Detroit, MI, Water Supply Systems Revenue, Series A, 5.75%, 7/1/2037 Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community, 5.5%, 5/15/2036 Kentwood, MI, Economic Development, Limited Obligation, Holland Home, Series A, 5.375%, 11/15/2036 Michigan, State Building Authority Revenue, Facilities Program, Series I-A, 5.5%, 10/15/2045 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, Prerefunded, 8.25%, 9/1/2039 Tawas City, MI, Hospital Finance Authority, St. Joseph Health Services, Series A, ETM, 5.75%, 2/15/2023 Minnesota 0.8% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Mississippi 1.2% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Mississippi, Business Finance Corp., Pollution Control Revenue, Systems Energy Resources, Inc. Project, 5.875%, 4/1/2022 Warren County, MS, Gulf Opportunity Zone, International Paper Co., Series A, 6.5%, 9/1/2032 Missouri 1.8% Missouri, State Health & Educational Facilities Authority Revenue, Lutheran Senior Services, Series C, 5.0%, 2/1/2042 Missouri, State Health & Educational Facilities Authority, Health Facilities Revenue, Lester E Cox Medical Centers, Series A, 5.0%, 11/15/2048 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nevada 6.5% Clark County, NV, School District, Series A, 5.0%, 6/15/2022, INS: NATL Henderson, NV, Health Care Facility Revenue, Catholic Healthcare West, Series B, 5.25%, 7/1/2031 Las Vegas Valley, NV, Water District, Series B, 5.0%, 6/1/2037 New Hampshire 1.2% New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Jersey 5.8% New Jersey, Economic Development Authority Revenue, Cigarette Tax, Prerefunded, 5.75%, 6/15/2034 New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New Jersey, State Economic Development Authority Revenue, The Goethals Bridge Replacement Project, AMT, 5.375%, 1/1/2043 New Jersey, State Economic Development Authority, Continental Airlines, Inc. Project, AMT, 4.875%, 9/15/2019 New Jersey, State Economic Development Authority, Special Facilities Revenue, Continental Airlines, Inc. Project, Series B, AMT, 5.625%, 11/15/2030 New Jersey, State Transportation Trust Fund Authority, Series B, 5.5%, 6/15/2031 New Jersey, Tobacco Settlement Financing Corp., Series 1A, 4.75%, 6/1/2034 New York 8.5% New York, Metropolitan Transportation Authority Revenue: Series D, 5.0%, 11/15/2038 Series E, 5.0%, 11/15/2042 New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York & New Jersey Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2023, INS: NATL New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport, AMT, 8.0%, 8/1/2028, GTY: American Airlines Group North Carolina 0.8% North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health Systems, Series D, 6.25%, 12/1/2033 Ohio 1.1% Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2037 Pennsylvania 3.1% Butler County, PA, Hospital Authority Revenue, Butler Health Systems Project, 7.25%, 7/1/2039 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Philadelphia, PA, Redevelopment Authority Revenue, First Lien Mortgage, Series A, 6.5%, 1/1/2029 Westmoreland County, PA, Industrial Development Authority Revenue, Retirement Community-Redstone, Series A, Prerefunded, 5.875%, 1/1/2032 Puerto Rico 7.0% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Puerto Rico, Electric Power Authority Revenue, Series A, 6.75%, 7/1/2036 Puerto Rico, General Obligation, Series A, 8.0%, 7/1/2035 Puerto Rico, Public Buildings Authority Revenue, Series Q, 5.625%, 7/1/2039 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.5%, 8/1/2042 Series A, 6.0%, 8/1/2042 Series A, 6.375%, 8/1/2039 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 South Carolina 1.3% Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District, Series A, 7.75%, 11/1/2039 South Carolina, State Public Service Authority Revenue, Santee Cooper, Series A, 5.75%, 12/1/2043 Tennessee 1.6% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017, GTY: Merrill Lynch & Co., Inc. 5.0%, 12/15/2018, GTY: Merrill Lynch & Co., Inc. Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Series A, 7.75%, 7/1/2038 Texas 18.7% Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Central Texas, Regional Mobility Authority Revenue, Series A, 5.0%, 1/1/2043 Central Texas, Regional Mobility Authority Revenue, Senior Lien, 6.0%, 1/1/2041 Dallas-Fort Worth, International Airport Revenue: Series F, AMT, 5.0%, 11/1/2035 Series D, AMT, 5.0%, 11/1/2038 Houston, TX, Airport System Revenue, United Airlines, Inc., Terminal E Project, AMT, 4.75%, 7/1/2024 (a) Houston, TX, Transportation/Tolls Revenue, Special Facilities, Continental Airlines, Inc., Series E, AMT, 6.75%, 7/1/2029 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC North Texas, Tollway Authority Revenue, Toll Second Tier, Series F, 5.75%, 1/1/2033 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, MRC Crossings Project, Series A, 8.0%, 11/15/2049 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Sears Methodist Retirement System Obligated Group Project, Series A, 5.45%, 11/15/2038 San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.0%, 8/15/2043 Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project, Series A, 8.25%, 11/15/2044 Texas, Grand Parkway Transportation Corp., System Toll Revenue, Series B, 5.0%, 4/1/2053 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020, GTY: The Goldman Sachs Group, Inc. Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue: 5.0%, 12/15/2030 5.0%, 12/15/2031 5.0%, 12/15/2032 Texas, State Private Activity Bond, Surface Transportation Corp. Revenue, Senior Lien, North Tarrant Express Mobility Partners Segments LLC, AMT, 6.75%, 6/30/2043 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health, 7.125%, 11/1/2040 Virgin Islands 1.1% Virgin Islands, Public Finance Authority Revenue, Gross Receipts Tax Loan Note, Series A, 5.0%, 10/1/2032 Virginia 1.8% Virginia, Route 460 Funding Corp., Toll Road Revenue, Series A, 5.0%, 7/1/2052 Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 3.3% Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Catholic Health Initiatives, Series A, 5.0%, 2/1/2041 Washington, State Housing Finance Commission, Rockwood Retirement Communities Project, Series A, 7.375%, 1/1/2044 Wisconsin 2.5% Wisconsin, State Health & Educational Facilities Authority Revenue, Agnesian Healthcare, Inc., Series B, 5.0%, 7/1/2036 Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, Thedacare, Inc., Series A, 5.5%, 12/15/2038 Total Municipal Bonds and Notes (Cost $186,935,818) Municipal Inverse Floating Rate Notes (b) 11.8% California 3.1% San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (c) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (c) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.344%, 11/1/2015, Leverage Factor at purchase date: 2 to 1 New York 4.1% New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (c) Trust: New York, State Dormitory Authority Revenue, Secondary Issues, Series 1955-2, 144A, 18.213%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 Tennessee 4.6% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (c) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 18.226%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $15,615,736) % of Net Assets Value ($) Total Investment Portfolio (Cost $202,551,554)† MTPS, at Liquidation Value ) ) Other Assets and Liabilities, Net ) ) ARPS, at Liquidation Value ) ) Net Assets Applicable to Common Shareholders The following represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Florida, Tolomato Community Development District, Special Assessment, Series 1* % 5/1/2027 Florida, Tolomato Community Development District, Special Assessment, Series 2* % 5/1/2027 Florida, Tolomato Community Development District, Special Assessment, Series 3* % 5/1/2027 1 1 * Non-income producing security. † The cost for federal income tax purposes was $190,657,948. At May 31, 2014, net unrealized appreciation for all securities based on tax cost was $24,711,984. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $28,462,773 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,750,789. (a) When-issued security. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured NATL: National Public Finance Guarantee Corp. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (d) $
